Exhibit 10(h)

POTLATCH CORPORATION

BENEFITS PROTECTION TRUST AGREEMENT

(As Amended and Restated Effective December 5, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS

   1

SECTION 2. CREATION OF TRUST; CONTRIBUTIONS

   4

SECTION 3. PAYMENTS FROM THE TRUST

   6

SECTION 4. MANAGEMENT OF TRUST ASSETS

   8

SECTION 5. POWERS OF TRUSTEE

   10

SECTION 6. TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

   12

SECTION 7. RECORDS AND ACCOUNTING

   12

SECTION 8. INDEMNIFICATION AND LIMITATION OF LIABILITY

   12

SECTION 9. ADMINISTRATION OF THE PLANS; COMMUNICATIONS

   13

SECTION 10. RESIGNATION OR REMOVAL OF TRUSTEE

   13

SECTION 11. AMENDMENT OF AGREEMENT; TERMINATION OF TRUST

   15

SECTION 12. GOVERNING LAW; SEVERABILITY

   15

 

i



--------------------------------------------------------------------------------

POTLATCH CORPORATION

BENEFITS PROTECTION TRUST AGREEMENT

As Amended and Restated Effective December 5, 2008

This amended and restated Trust Agreement, originally made as of the first day
of January, 1990, by and between POTLATCH CORPORATION, a Delaware corporation
(the “Corporation”) and U.S. Bank National Association (formerly First Trust
National Association) (the “Trustee”), and amended and restated to read as
follows, is effective as of December 5, 2008.

WITNESSETH:

Whereas the Corporation has adopted the nonqualified deferred compensation
plans, programs and policies and has entered into the contracts listed on
Schedule 1 (collectively, the “Plans”) and may adopt or enter into other such
plans, programs, policies and contracts which will be listed from time to time
on Schedule 1; and

Whereas the Corporation’s obligations pursuant to the Plans are not funded or
otherwise secured and the Corporation desires to take steps to assure that,
subject to the claims of the Corporation’s general creditors, the future payment
of amounts under the Plans will not be improperly withheld in the event that a
Change of Control (as hereinafter defined) of the Corporation should occur;

Whereas the Corporation wishes to establish a trust (hereinafter called a
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Corporation’s creditors in the event of the
Corporation’s Insolvency, as defined herein, until paid to participants and
beneficiaries of the Plans in such manner and at such times as specified in the
Plans;

Whereas, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

Whereas, it is the intention of the Corporation to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plans;

Now, Therefore, the Corporation and the Trustee hereby establish the Trust and
agree that the Trust shall be comprised, held, and disposed of as follows:

SECTION 1. DEFINITIONS

(a) “Benefit Commitments” means:

(i) all benefits that are accrued or payable (whether on a current or deferred
basis) under the Plans as of the date of the Change of Control and

 

1



--------------------------------------------------------------------------------

(ii) all benefits that may become payable under the Plans as in effect on the
date of the Change of Control as a result of termination of a participant’s
employment after such Change of Control, as described in Section 2(d).

(b) “Change of Control” means:

(i) Upon consummation of a merger or consolidation involving the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Corporation (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Corporation either directly or through one or more subsidiaries),

(B) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries or such other
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock or common equity of the corporation or
other entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership is based on the beneficial
ownership, directly or indirectly, of Outstanding Common Stock or Outstanding
Voting Securities immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(ii) On the date that individuals who, as of 11:59 p.m. (Pacific) on the date of
the Distribution, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board on or subsequent to the day

 

2



--------------------------------------------------------------------------------

immediately following the date of the Distribution whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least a majority of the members of the Board then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for purposes of this proviso, any such individual whose
appointment to the Board occurs as a result of an actual or threatened election
contest with respect to the election or removal of a member or members of the
Board, an actual or threatened solicitation of proxies or consents or any other
actual or threatened action by, or on behalf of, any Person other than the
Incumbent Board; or

(iii) Upon the acquisition on or after the date of the Distribution by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either

(A) the then Outstanding Common Stock, or

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

(II) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 1(b)(i); or

(iv) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of the Corporation; or

(v) Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(c) “Corporation” means Potlatch Corporation, a Delaware corporation, and its
successor and assigns.

(d) “Distribution” means the distribution by the Corporation to its stockholders
of all of the outstanding shares of the common stock of Clearwater Paper
Corporation then owned by the Corporation, pursuant to the Separation and
Distribution Agreement between the Corporation and Clearwater Paper Corporation.

(e) “Independent Administrator” means an independent professional benefits
consulting or administrative firm appointed pursuant to Section 3(b).

 

3



--------------------------------------------------------------------------------

(f) “Insolvent” and “Insolvency” means that the Corporation is unable to pay its
debts as they become due or is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.

(g) “Participants” mean the active and former directors and employees of the
Corporation or its subsidiaries or affiliates who are entitled to benefits under
the Plans.

(h) “Plans” mean the nonqualified plans, programs, policies and contracts listed
on Schedule 1 adopted or maintained by the Corporation or a subsidiary or
affiliate of the Corporation. The Corporation may from time to time add to or
delete items from Schedule 1 by notifying the Trustee in writing; provided,
however, that no such change to Schedule 1 may be made after a Change of Control
has occurred. The Corporation shall provide the Trustee with a current copy of
each Plan and any amendments thereto.

(i) “Trust” means the Potlatch Corporation Benefits Protection Trust established
pursuant to this Agreement.

(j) “Trustee” means U.S. Bank National Association, or any successor trustee
appointed pursuant to Section 10.

(k) “Trust Fund” means all moneys, securities and other property held by the
Trustee under the Trust.

SECTION 2. CREATION OF TRUST; CONTRIBUTIONS

(a) Concurrently with the execution of this Agreement, the Corporation hereby
deposits with the Trustee in trust $100 in cash, which shall become the
principal of the Trust to be held, administered, and disposed of by the Trustee
as provided in this Agreement. From time to time the Corporation shall also
deposit with the Trustee such contributions as may be permitted or required
pursuant to Sections 2(c) and 2(d) of this Agreement. All such contributions and
all accumulations and accruals, and the income (net of expenses and taxes) with
respect thereto, shall be held by the Trustee in trust pursuant to this
Agreement and shall be invested, reinvested and applied as provided herein. The
Trustee hereby accepts being named as Trustee under this Agreement and agrees to
hold the Trust Fund subject to all of the terms and conditions hereof.

(b) The Trust established hereunder shall be revocable by the Corporation at any
time before a Change of Control, but shall be irrevocable upon and after a
Change of Control. The Trust is intended to be a grantor trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of 1986, as amended, (more commonly known as a “rabbi
trust”) and shall be construed accordingly. All income earned on the assets of
the Trust Fund shall be taxable to the Corporation, whether before or after the
Trust becomes irrevocable. All taxes with respect to the Trust shall be payable
by the Corporation from its separate funds and shall not be charged against the
Trust Fund. The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Corporation and shall be used
exclusively for the uses and purposes of Participants and general creditors as
set forth herein. Participants and their beneficiaries shall have no preferred
claim on, or beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plans and this

 

4



--------------------------------------------------------------------------------

Agreement shall be mere unsecured contractual rights of participants of the
Plans and their beneficiaries against the Corporation. Any assets held by the
Trust will be subject to the claims of the Corporation’s general creditors under
federal and state law in the event of Insolvency.

(c) The Corporation, with the concurrence of the Trustee, may at any time
deposit with the Trustee additional cash or marketable securities to be credited
to the Trust Fund. Neither the Trustee nor any participant or beneficiary of the
Plans shall have any right to compel such additional deposits.

(d) Within 30 days after a Change of Control has occurred, the Corporation shall
irrevocably deposit with the Trustee cash or marketable securities (other than
stock or debt obligations of the Corporation) to be credited to the Trust Fund
in an amount which, when added to any funds already credited to the Trust Fund,
the Corporation reasonably determines will be at least sufficient to pay:

(i) the Benefit Commitments, and

(ii) all anticipated future expenses of the Trust Fund, including the fees and
expenses of the Trustee described in Section 6(b).

(e) At least annually after a Change of Control, the Independent Administrator
shall retain an actuary to re-determine the amount determined pursuant to
(d) above. Such re-determination shall be performed using the factors and
assumptions set forth in Schedule 2. If the current fair market value of the
assets of the Trust Fund does not equal or exceed 110% of the amount so
re-determined, the Independent Administrator shall so advise the Corporation and
the Corporation shall, within 30 days after receiving such notice, make an
irrevocable contribution to the Trust equal to the excess of the re-determined
amount over the current fair market value of the assets of the Trust Fund.

(f) The Trustee shall not be responsible for the computation or collection of
any contribution to the Trust Fund.

(g) Notwithstanding the provision of the Trust to the contrary, in order to
comply with Section 409A(b) of the Internal Revenue Code of 1986 as amended (the
“Code”), the following rules shall apply:

No assets will become restricted to the provision of benefits in connection with
a change in the Corporation’s financial health or the occurrence of a
“restricted period” as defined in Section 409A(b)(3)(B), and the Corporation
shall not make contributions to the Trust for the purpose of paying deferred
compensation to an “applicable covered employee” as defined in
Section 409A(b)(3)(D) of the Code under a nonqualified deferred compensation
plan during such restricted period. In the event that contributions are made
during a restricted period for the benefit of persons other than “applicable
covered employees,” the Corporation will thereafter direct the Trustee to
establish such sub-accounts as necessary to separate funding contributed for the
benefit of “applicable covered employees” and other persons.

 

5



--------------------------------------------------------------------------------

SECTION 3. PAYMENTS FROM THE TRUST

(a) Upon the effective date of this Agreement, the Corporation shall furnish the
Trustee with written information regarding the Participants and their
beneficiaries under the Plans and the dates of distribution and amounts of
benefits under the Plans and shall update such information on a regular basis.
The entitlement of a Participant or beneficiary of the Plans to benefits under
the Plans shall be determined by the Corporation or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plans.

(b) The Corporation shall have the duty to notify the Trustee if a Change of
Control occurs. If the Corporation fails to provide such notice and the Trustee
has a reasonable basis for believing that a Change of Control has occurred, then
the Trustee shall be authorized to act under this section as if the Corporation
had provided such notice. After a Change of Control, the Corporation shall:
(i) within 30 days furnish to the Trustee the information described in (a) above
with respect to the Benefit Commitments which are then payable under the Plans;
(ii) update such information with respect to all Plans not less frequently than
annually; (iii) furnish the Trustee with any other information the Trustee may
reasonably request within 30 days after such request; and (iv) within 30 days
following the Change of Control, appoint an Independent Administrator which
shall assume responsibility for the administration of the Plans and provide such
information and assistance as may be necessary or appropriate to assist the
Independent Administrator to carry out its duties in connection with the Plans.

(c) Before a Change of Control, the Trustee shall make payments from the Trust
Fund to Participants and their beneficiaries under the Plans if so directed by
the Corporation. The Corporation shall deliver to the Trustee a schedule (a
“Payment Schedule”) that indicates the amounts payable in respect of each
Participant and beneficiary of the Plans, that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plans), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to participants and
beneficiaries of the Plans in accordance with the Payment Schedule. The
Corporation may withdraw funds from the Trust Fund for any purpose at any time
before a Change of Control.

(d) After a Change of Control the Trustee shall pay the Benefit Commitments to
the Participants and their beneficiaries in the amounts and at the time directed
by the Independent Administrator. The Independent Administrator shall deliver to
the Trustee a schedule (a “Payment Schedule”) that indicates the amounts payable
in respect of each Participant and beneficiary of the Plans, that provides a
formula or other instructions acceptable to the Trustee for determining the
amounts so payable, the form in which such amount is to be paid (as provided for
or available under the Plans), and the time of commencement for payment of such
amounts. Except as otherwise provided herein, the Trustee shall make payments to
Participants and their beneficiaries in accordance with the Payment Schedule.

(e) Except as provided in Section 11(d), no funds shall be paid to the
Corporation after a Change of Control unless the Trustee determines in its sole
discretion that the funds will

 

6



--------------------------------------------------------------------------------

never be required to pay Benefit Commitments under the Plans and expenses of the
Trust Fund and the Independent Administrator.

(f) After a Change of Control, the Trustee shall pay benefits (including,
without limitation, benefits accruing on account of services rendered after the
date of the applicable event or on account of a period of employment after the
applicable event) under the Plans in excess of the Benefit Commitments only if
the Corporation deposits additional cash or marketable securities sufficient to
pay such excess benefits or the Trustee determines in its sole discretion that
the Trust Fund is sufficient to pay all Benefit Commitments, expenses of the
Trust Fund and such excess benefits, and the Corporation agrees in writing that
it will not make a request pursuant to Section 3(e) prior to the termination of
the Trust that the Trustee make a distribution of funds in excess of the amount
necessary to pay the Benefit Commitments and Trust Fund expenses.

(g) Payments to Participants and their beneficiaries pursuant to Sections 3(c)
and 3(d) shall be made by the Trustee to the extent that funds in the Trust Fund
are sufficient for such purpose. The Corporation may make payment of benefits
directly to Participants and their beneficiaries as they become due under the
terms of the Plans. The Corporation shall notify the Trustee of its decision to
make payment of benefits directly prior to the time amounts are payable to
Participants or their beneficiaries. In addition, if the principal of the Trust,
and any earnings thereon, are not sufficient to make payments of benefits in
accordance with the terms of the Plans, the Corporation shall make the balance
of each such payment as it falls due or shall direct the Trustee as to
modifications required to the then-current Payment Schedule. After a Change of
Control, the Independent Administrator shall instead provide such direction. The
Trustee shall notify the Corporation where principal and earnings are not
sufficient. However, after a Change of Control, any payments in excess of the
Benefit Commitments shall be reduced as necessary or completely terminated
before payment of any Benefit Commitments shall be reduced.

(h) Notwithstanding any other provisions of this Agreement, before or after a
Change of Control, the Trustee shall cease payment of benefits to participants
and beneficiaries of the Plans if the Corporation is Insolvent. At all times
during the continuance of this Trust, the principal and income of the Trust
shall be subject to the claims of the general creditors of the Corporation under
federal and state law as set forth herein. For this purpose, the knowledge of
any of its affiliates shall not be imputed to the Trustee. The Trustee shall
resume benefit payments only after determining that the Corporation is not
Insolvent or as directed by a court of competent jurisdiction.

(i) The Board of Directors and the Chief Executive Officer of the Corporation
shall have the duty to notify the Trustee in writing of the Corporation’s
Insolvency. Except as provided in the next sentence or to the extent the Trustee
has actual knowledge of Insolvency, the Trustee shall have no duty to inquire
whether the Corporation is Insolvent. If a person claiming to be a creditor of
the Corporation alleges in writing to the Trustee that the Corporation is
Insolvent, the Trustee shall independently determine or, within 30 days after
receipt of such notice, shall petition a court to determine whether the
Corporation is Insolvent and shall suspend benefit payments pending such
determination. The Corporation shall promptly provide all information reasonably
requested by the Trustee to enable the Trustee or the court to make such

 

7



--------------------------------------------------------------------------------

determination. The Trustee may in all events rely on such evidence concerning
the Corporation’s solvency as may be furnished to the Trustee and that provides
the Trustee a reasonable basis for making a determination concerning the
Corporation’s solvency. If at any time the Trustee has determined that the
Corporation is Insolvent, the Trustee shall discontinue payments to Plan
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Company’s general creditors. Nothing in this Agreement shall
in any way diminish the rights of Participants and their beneficiaries to pursue
their rights as general creditors of the Corporation with respect to benefits
due under the Plans or otherwise.

(j) The Trustee shall resume the payment of benefits to Participants and their
beneficiaries only after the Trustee has determined that the Corporation is not
Insolvent (or is no longer Insolvent.) Provided that there are sufficient
assets, if the Trustee discontinues or suspends benefit payments under
Section 3(h) or 3(i) and subsequently resumes such payments, the first payment
following such discontinuance or suspension shall include the aggregate amount
of all payments that would have been made under the Plans during the period of
discontinuance or suspension, less the aggregate amount of any payments made by
the Corporation to the Participant or beneficiary pursuant to the Plans during
such period, together with interest equal to 120% of the long-term applicable
federal rate, with quarterly compounding, as published under Section 1274(d) of
the Code for the first month of each calendar quarter. The Corporation or the
Independent Administrator, as the case may be, will direct the Trustee as to the
amount of such first payment following discontinuance or suspension.

(k) No Participant or beneficiary shall have any claim on or beneficial
ownership interest in any assets of the Trust Fund before such assets are paid
to the Participant or beneficiary, and all rights created under the Plans shall
be unsecured contractual rights against the Corporation.

(l) Except as otherwise provided hereunder, after the Trust has become
irrevocable, the Corporation shall have no right or power to direct the Trustee
to return to the Corporation or to divert to others any of the Trust assets
before all payment of benefits have been made to Participants and their
beneficiaries pursuant to the terms of the Plans.

SECTION 4. MANAGEMENT OF TRUST ASSETS

(a) Prior to a Change of Control, the Trust Fund shall be held, invested and
reinvested by the Trustee only as directed in writing by the Corporation from
time to time. To the extent the Corporation has not so directed the Trustee as
to the investment of any portion of Trust assets before they are contributed to
the Trust, the Corporation hereby directs the investment of such assets in the
default investment fund indicated in Schedule 3 attached hereto. If the
Corporation delegates its investment authority hereunder to any third party, the
Corporation will remain liable hereunder as if the Corporation had acted
directly.

(b) After a Change of Control, the Trustee shall have exclusive authority and
discretion to manage and control the Trust Fund and may employ investment
managers (including affiliates of the Trustee) to manage the investment of the
Trust Fund. In exercising such authority and discretion, the Trustee shall be
guided by the investment policy guidelines

 

8



--------------------------------------------------------------------------------

established by the Corporation for this purpose, a copy of which guidelines
shall be delivered to the Trustee.

The Trustee shall discharge its investment duties with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request, or approval given by the Corporation or
the Independent Administrator which is contemplated by, and in conformity with,
the terms of the Plans or this Agreement and is given in writing by the
Corporation or the Independent Administrator. In the event of a dispute between
the Corporation (or Independent Administrator) and a party, the Trustee may
apply to a court of competent jurisdiction to resolve the dispute.

(c) In no event shall assets of the Trust Fund be invested in securities
(including stock or rights to acquire stock) or obligations of the Corporation,
other than a de minimis amount held in common investment vehicles in which the
Trustee invests. All rights associated with Trust assets shall be exercised by
the Trustee or the person designated by the Trustee and shall in no event be
exercisable by or rest with Participants.

(d) To the fullest extent permitted by law, the Trustee is expressly authorized
to:

(i) retain the services of a registered broker-dealer organization hereafter
affiliated with U.S. Bank National Association, and any future successors in
interest thereto (collectively for the purposes of this paragraph referred to as
the “Affiliated Entities”), to provide services to assist in or facilitate the
purchase or sale of investment securities in the Trust,

(ii) acquire as assets of the Trust shares of mutual funds to which Affiliated
Entities provides, for a fee, services in any capacity and

(iii) acquire in the Trust any other services or products of any kind or nature
from the Affiliated Entities regardless of whether the same or similar services
or products are available from other institutions.

The Trust may directly or indirectly (through mutual funds fees and charges, for
example) pay management fees, transaction fees and other commissions to the
Affiliated Entities for the services or products provided to the Trust and such
mutual funds at such Affiliated Entities’ standard or published rates without
offset (unless required by law) from any fees charged by the Trustee for its
services as Trustee.

The Trustee may also deal directly with the Affiliated Entities regardless of
the capacity in which it is then acting, to purchase, sell, exchange or transfer
assets of the Trust even though the Affiliated Entities are receiving
compensation or otherwise profiting from such transaction or are acting as a
principal in such transaction.

(e) Each of the Affiliated Entities is authorized to

 

9



--------------------------------------------------------------------------------

(i) effect transactions on national securities exchanges for the Trust as
directed by the Trustee, and

(ii) retain any transactional fees related thereto, consistent with
Section 11(a)(1) of the Exchange Act, as amended, and related Rule 11a2-2(T).

(iii) Included specifically, but not by way of limitation, in the transactions
authorized by this provision are transactions in which any of the Affiliated
Entities are serving as an underwriter or member of an underwriting syndicate
for a security being purchased or are purchasing or selling a security for its
own account. In the event the Trustee is directed by the Corporation or any
designated investment manager, as applicable hereunder (collectively referred to
for purposes of this paragraph as the “Directing Party”), the Directing Party
shall be authorized, and expressly retains the right hereunder, to direct the
Trustee to retain the services of, and conduct transactions with, Affiliated
Entities fully in the manner described above.

SECTION 5. POWERS OF TRUSTEE

Subject to Sections 3 and 4, the Trustee shall have full power and authority
with respect to any and all moneys, securities and other property at any time
received or held in the Trust Fund to do all such acts, take all such
proceedings and exercise all such rights and privileges, whether herein
specifically referred to or not, as could be done, taken or exercised by the
absolute owner thereof, including, without in any way limiting the generality of
the foregoing, the following:

(a) To collect and receive the income of the Trust Fund and to invest and
reinvest the Trust Fund in investments of any kind, including but not limited to
investments administered, advised, custodied, issued, offered, sponsored,
underwritten, or otherwise serviced by the Trustee or any of the Trustee’s
affiliates; The Corporation hereby acknowledges (i) that the Trustee’s affiliate
is the investment advisor for the First American Funds, Inc.; the First American
Investment Funds, Inc.; and the First American Strategy Funds, Inc.
(collectively, the “Affiliated Funds”); (ii) that the Trustee is the
sub-administrator, securities lending agent, and custodian for the Affiliated
Funds; (iii) that the Trustee receives compensation from the Affiliated Funds as
detailed in the prospectuses for the Affiliated Funds; (iv) that the Trustee has
received such prospectuses; (v) that the Affiliated Funds are neither insured by
the Federal Deposit Insurance Corporation or any other governmental agency nor
guaranteed by the Trustee or by any Affiliated Entity; and (vi) that any mutual
fund investment involves risks (including but not limited to the possible loss
of principal);

(b) To pay the expenses of the Trust (excluding any taxes payable by the
Corporation under Section 2(b)) out of the Trust Fund, including the fees and
reasonable expenses of the Independent Administrator and including reasonable
compensation for its services as Trustee (if and to the extent that the
Corporation does not pay such expenses and compensation);

(c) To employ suitable agents and counsel, and pay their reasonable expenses and
compensation out of the Trust Fund (if and to the extent that the Corporation
does not pay such expenses and compensation);

 

10



--------------------------------------------------------------------------------

(d) To sell, convey, exchange or otherwise dispose of any property at any time
held in trust hereunder;

(e) To hold uninvested any cash contributions to the Trust Fund and to create
reserves of cash or other assets of the Trust Fund in the banking department of
any affiliate of the Trustee, without liability for interest thereon, for the
payment of expenses, or for distributions pursuant to the Plans, or for any
other purpose in connection with the Plans, notwithstanding the affiliate’s
receipt of “float” from such uninvested cash;

(f) To deposit any moneys at any time held in the Trust Fund in any savings
bank, in the savings department of any bank or in a banking affiliate of the
Trustee;

(g) To invest assets of the Trust Fund in any mutual funds advised by the
Trustee or any of its affiliates or for which an affiliate of the Trustee acts
as a custodian or other service provider and to receive management fees from
such mutual funds for services performed for such funds;

(h) To have, respecting bonds, shares of corporate stock and other securities,
all the rights, powers and privileges of an owner, including holding securities
in the name of the Trustee or in the name of a nominee securities depository
with or without disclosure of the Trust, voting any corporate stock either in
person or by proxy, with or without power of substitution, making payment of
calls, assessments or other sums deemed by the Trustee expedient for the
protection of the Trust Fund, exchanging securities, selling or exercising stock
subscriptions or conversion rights, participating in foreclosures,
reorganizations, consolidations, mergers, liquidations, pooling agreements,
voting trusts, and assenting to corporate sales, leases and encumbrances. The
Trustee may provide to the Corporation (or, after a Change of Control, to the
Independent Administrator) the proxy of any security when in the Trustee’s
judgment the Trustee or one of its affiliates may have a conflict of interest;

(i) To enter into any contracts with, or purchase any annuities from, any
insurance company or insurance companies for the purpose of providing for
distributions under the Plans; and

(j) To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust or the Trust Fund; to commence or defend legal
proceedings for or against the Trust; and to represent the Trust in all
proceedings in any court of law or equity or before any other body or tribunal.

(k) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

(l) Notwithstanding any powers granted to the Trustee pursuant to this Agreement
or to applicable law, the Trustee shall not have any power and shall not take
any action that could result in this Trust being classified as a corporation or
a partnership under U.S. federal income

 

11



--------------------------------------------------------------------------------

tax laws, pursuant to section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Internal Revenue Code.

SECTION 6. TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

(a) The Corporation shall pay any federal, state, local or other taxes imposed
with respect to the assets or income of the Trust Fund. The Corporation (or,
following a Change of Control, the Independent Administrator) will perform any
tax calculation, withholding, reporting, and remitting to the appropriate taxing
authorities of any federal, state, or local income, wage, or other taxes that
may be required to be calculated, withheld, reported, or remitted with respect
to any payments made to Participants or their beneficiaries from the Trust Fund.
The Trustee will have no responsibility for the same, except as directed in
every detail by the Corporation or the Independent Administrator, as the case
may be.

(b) The fees and expenses of the Trustee may be revised from time to time as
agreed to by the parties. A schedule of the Trustee’s fees and expenses shall be
agreed upon by the parties hereto. The Trustee’s reasonable expenses, including
but not limited to the retention of legal counsel, accountants and actuaries and
such other professionals as the Trustee determines are necessary or appropriate
to enable it to perform its services as Trustee, shall be charged to and payable
from the Trust Fund on a monthly basis, or on such other basis as the Trustee
deems reasonable, except to the extent that such fees and expenses are paid by
the Corporation.

SECTION 7. RECORDS AND ACCOUNTING

(a) The Trustee shall keep accurate and detailed records and accounts with
respect to all assets included in the Trust Fund and all investments, receipts
and disbursements and other transactions involving the Trust, except that the
Corporation shall maintain all accounts for Participants and their beneficiaries
as provided in the Plans. All accounts, books and records maintained by the
Trustee shall be open to inspection by any person designated by the Corporation
at all reasonable times.

(b) Within 60 days following the close of each calendar year or the date of
removal or resignation of the Trustee or termination of the Trust, the Trustee
shall file with the Corporation a written report setting forth all investments,
receipts, disbursements and other transactions effected by it during the
calendar year or part thereof for which the report is filed, in such form as the
Corporation and the Trustee shall agree. The Trustee also shall render such
additional statements or reports to the Corporation as the Corporation may
reasonably request from time to time.

SECTION 8. INDEMNIFICATION AND LIMITATION OF LIABILITY

The Corporation shall indemnify and hold the Trustee harmless from and against
any liability, and the Trustee will incur no liability to any person for, any
claims, liabilities, losses, costs, taxes, penalties, interest, and expenses
(including reasonable attorneys’ fees) that may be imposed on, incurred by, or
asserted against the Trustee by reason of the Trustee’s actions or omissions in
connection with this Agreement or the Trust, including but not limited to
actions or omissions consistent with directions provided hereunder, unless
arising from the Trustee’s own gross negligence, willful misconduct, or willful
breach of the provisions of or its obligations

 

12



--------------------------------------------------------------------------------

under this Agreement. The Trustee shall not be required to give any bond or any
other security for the faithful performance of its duties under this trust
agreement, except as required by law. All indemnifications and releases provided
in this Agreement will survive any Change of Control and the termination of this
Agreement.

The Trustee will have no duty to (i) apply for or obtain a ruling from the
Internal Revenue Service as to, or otherwise determine, the tax consequences of
the Plans, the Plan documents, the Trust, or this Agreement, as to the
Corporation, Participants, beneficiaries, or otherwise, including but not
limited to whether the arrangement created hereunder is a safe harbor rabbi
trust and whether any action hereunder complies with Code Section 409A;
(ii) construe the terms of the Plans; determine eligibility under the Plans
(including eligibility for participation, vesting, and distribution, as well as
the timing, amount, and form thereof); resolve benefit claims or claim appeals;
maintain participant-level records; or otherwise function as the administrator
of the Plans; (iii) unless otherwise required by law, give notices or make
filings required by applicable statutes or regulations for any plan;
(iv) determine, monitor, or collect contributions; (v) inquire whether the
Corporation has timely filed a top-hat exemption letter or has otherwise
satisfied the reporting and disclosure obligations of Part I of Title I of
ERISA; (vi) determine, conduct a review of, make recommendations with respect
to, or otherwise question the investment policy guidelines, the classes of
permissible investments under this Agreement; buying, holding, or selling Trust
assets with respect to any portion of the Trust over which anyone other than the
Trustee has investment authority; and the compliance of such buying, holding,
and selling with the investment policy guidelines; (vii) monitor service
providers hired by the Corporation, including any Independent Administrator; or
(ix) make a distribution to the extent that Trust assets, when reduced by taxes
applicable to such distribution, when further reduced by expenses payable by the
Trust, are less than the amount of the payment.

SECTION 9. ADMINISTRATION OF THE PLANS; COMMUNICATIONS

(a) The Corporation shall administer the Plans as provided therein and subject
to Section 3(d), the Trustee shall not be responsible in any respect for
administering the Plans. The Trustee shall not be responsible for the adequacy
of the Trust Fund to meet and discharge all payments and liabilities under the
Plans.

(b) Any action of the Corporation, or if applicable, the Independent
Administrator under any provision of this Agreement shall be evidenced by a
written instrument signed by an authorized agent of the Corporation or if
applicable, the Independent Administrator. The Corporation, or if applicable,
the Independent Administrator shall furnish the Trustee from time to time with
evidence satisfactory to the Trustee as to the agents authorized to sign such
instruments.

SECTION 10. RESIGNATION OR REMOVAL OF TRUSTEE

(a) The Trustee may resign at any time and for any reason before a Change of
Control upon written notice to the Corporation. After receipt of such written
notice, the Corporation shall appoint a successor trustee that will become
Trustee upon its acceptance of the Trust. The Trustee’s resignation shall become
effective upon the earlier of the date six months after such written notice is
provided or the date the successor trustee is appointed by the

 

13



--------------------------------------------------------------------------------

Corporation and accepts the Trust. If the Corporation fails to deliver to the
Trustee a successor’s written acceptance of trusteeship within six months of
received notice of the Trustee’s resignation, the Trustee may immediately
petition a court of competent jurisdiction at Trust expense for the appointment
of a successor. Even so, the Trustee shall have no duty to find or secure the
appointment of a successor upon its resignation pursuant to this Section 10(a).

(b) After a Change of Control, the Trustee may resign at any time and for any
reason upon written notice to the Corporation, and, if applicable, the
Independent Administrator. Such resignation shall become effective only if:

(i) The Trustee has obtained the agreement of a bank to act as successor trustee
which bank

(A) is among the 100 largest banks in the United States, as measured by
deposits,

(B) has a rating of “B/C” or greater based upon the most current rating from
Keefe, Bruyett & Woods (“KB&W’) or its successor, or if KB&W or its successor
should cease to publish ratings, then a short-term debt rating from Moody’s of
“P-1” or greater, or from Standard and Poor’s of “A-1” and

(C) has no present commercial banking relationship with the Corporation or any
of its subsidiaries, affiliates or successors; or

(ii) A court of competent jurisdiction has appointed a successor trustee, but
only after the Trustee has used reasonable efforts to find a successor pursuant
to (i) above.

The Trustee shall continue to be trustee of the Trust Fund until the new trustee
is in place, and the Trustee shall be entitled to expenses and fees (including
expenses incurred in finding a successor trustee or petitioning a court to name
a successor trustee) through the later of the effective date of its resignation
as Trustee or the end of its custodianship of the Trust Fund.

(c) Prior to a Change of Control, the Corporation may remove the Trustee upon 30
days written notice to the Trustee, or upon such shorter period as is acceptable
to the Trustee. Such removal shall become effective, however, only upon the
occurrence of all of the following events:

(i) The appointment by the Corporation of a successor trustee;

(ii) The acceptance of the Trust by the successor trustee; and

(iii) The delivery of the Trust Fund to the successor trustee.

(d) Following a Change of Control, the Independent Administrator, if it agrees
to assume such power and responsibility, may remove the Trustee by following the
steps prescribed for the Corporation in (c) above.

 

14



--------------------------------------------------------------------------------

(e) Upon designation or appointment of a successor trustee, the Trustee shall
transfer the Trust Fund to the successor trustee reserving such reasonable sums
as the Trustee shall deem necessary to defray its expenses in settling its
accounts and to pay any of its compensation due and unpaid. If the sums so
reserved are not sufficient for these purposes, the Trustee shall be entitled to
recover the amount of any deficiency from either the Corporation or the Trust
Fund held by the successor trustee, or both.

SECTION 11. AMENDMENT OF AGREEMENT; TERMINATION OF TRUST

(a) At any time prior to a Change of Control, this Trust Agreement may be
amended by a written instrument executed by the Trustee and the Corporation.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable after it has become irrevocable
in accordance with Section 2(b) hereof.

(b) The provisions of this Agreement and the Trust created hereby may not be
amended or terminated after a Change of Control, except to the extent required
by applicable law, but no such amendment shall conflict with the terms of the
Plans or shall make the Trust revocable.

(c) In the event the Corporation terminates the Trust prior to the occurrence of
a Change of Control, the Trustee shall reserve such sums as it deems necessary
to pay its fees and expenses, and shall distribute all remaining assets of the
Trust Fund in accordance with the written directions of the Corporation.

(d) The Trust shall be terminated upon the earlier of the exhaustion of the
Trust Fund or the final payment of all amounts payable to all of the
Participants and their beneficiaries pursuant to the Plans, and the payment of
all amounts due to the Trustee and all costs and expenses chargeable to the
Trust. Promptly upon termination of this Trust, and after payment of all fees,
expenses and indemnities due to or incurred by the Trustee hereunder, any
remaining portion of the Trust Fund shall be paid to the Corporation.

SECTION 12. GOVERNING LAW; SEVERABILITY

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Washington.

(b) Any provision of this Agreement that is determined to be invalid or
unenforceable shall be ineffective without invalidating the remaining provisions
hereof.

(c) This Agreement shall have binding effect on the successors and assigns of
the Corporation and on all parent and subsidiary companies related to any such
successor or assign.

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by and delivered to each of the parties hereto.

 

15



--------------------------------------------------------------------------------

(e) Benefits payable to Participants and their beneficiaries may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered, or subjected to attachment, garnishment, levy, execution, or other
legal or equitable process.

IN WITNESS WHEREOF, the parties hereto have caused this amended and restated
Agreement to be executed by their duly authorized officers as of this 11th day
of December 2008.

 

POTLATCH CORPORATION By:   /s/ Jane E. Crane Its:   V.P. Human Resources

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Jenni Hogaboom   Jenni Hogaboom Its:  
Vice President and Relationship Manager

 

16



--------------------------------------------------------------------------------

Schedule 1

The Plans

Potlatch Corporation Salaried Employees’ Supplemental Benefit Plan

Potlatch Corporation Salaried Supplemental Benefit Plan II

Potlatch Corporation Management Performance Award Plan

Potlatch Corporation Management Performance Award Plan II

Potlatch Corporation Annual Incentive Plan

Potlatch Corporation Management Deferred Compensation Plan *

Potlatch Corporation Severance Program for Executive Employees

Potlatch Corporation Deferred Compensation Plan for Directors

Potlatch Corporation Deferred Compensation Plan for Directors II

Potlatch Corporation Directors Retirement Plan (frozen)

Potlatch Salaried Severance Plan **

Supplemental Retirement Benefit and Life Insurance Agreement Between Potlatch
Corporation and Richard B. Madden dated as of February 19, 1988

 

 

* The contributions made to the Trust Fund by the Corporation with respect to
Directed Investment Accounts under the Management Deferred Compensation Plan
shall be held in separate sub-accounts and the provisions of Section 3 shall
apply separately to such sub-accounts.

 

** The contributions made to the Trust Fund by the Corporation with respect to
the Salaried Severance Plan shall be held in a separate sub-account and the
provisions of Section 3 shall apply separately to such sub-account.

Severance and/or Employment Agreements:

Akerman, Jr., Emory S.

Bacon, Susan C. (Beneficiary of John W. Bacon)

Biazzo, Thomas A.

Black, Douglas L.



--------------------------------------------------------------------------------

Brenner, Richard J.

Bullard, Richard W.

Cheek, George C.

Clark, Kenneth L.

Covey, Michael J.

Crane, Jane E.

Davis, Brian W.

Deward, Carl

Durand, Daniel J

Grove, Gail (survivor of Harry Grove)

Hanby, Jr, John E.

Hedden, Helen

Hawley Jr, Robert J.

Kosloski, Ervin D.

Krantz, Irwin W.

Madden, Richard B:

Martin, F. Lynn

McAdoo, James C.

Nordholm, Richard C.

Norha, Patrick R.

Page, Gordon R.

Palkie, Thomas G.

Powell, Sandra T.

Robison, John G.

Rosenbaum, Lester G.

 

2



--------------------------------------------------------------------------------

Smrekar, Thomas J.

Stinnett, Brent L.

Tate, Terry H.

Warner, Richard V.

 

3



--------------------------------------------------------------------------------

Schedule 2

Summary of Funding Methods and Assumptions

for Severance Contracts, Employment Agreements and

Supplement Defined Benefit Plan

Discount Rate

Discount rate will be determined using the discount rate to determine Potlatch
Salaried Retirement Plan benefits for the fiscal year in which a Change of
Control occurs.

Termination and Retirement

All active participants terminate two years after the valuation date, or
immediately, if that produces a higher liability. Benefit payments begin at the
earliest retirement date following termination.

Mortality

No mortality before retirement. Post-retirement mortality using RP-2000
mortality table.

Trust Expenses

5% of liabilities.



--------------------------------------------------------------------------------

Schedule 3

Default Investment Fund

First American Funds – Prime Obligations Fund (Share Class Y)